Case 3:13-cv-00808-MHL Document 256 Filed 07/02/19 Page 1 of 2 PagelD# 6435

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF
NEW YORK
Plaintiff,
vy. Civil Action No. 3:13cv808
SYMANTEC CORPORATION,
Defendant.
ORDER

The Court VACATES the July 2, 2019 Order, (ECF No. 254), granting in part and
denying in part the Motion to Permit Additional Claim Construction Proceedings, (ECF No.
204). As explained in the Court’s July 2, 2019 Markman Opinion, (ECF No. 253), the Court
GRANTS the Motion to Permit Additional Claim Construction Proceedings, (ECF No. 204), as
to both “anomalous” and “model of function calls for the at least a [part/portion] of the
program.”

The Court also GRANTS Symantec’s Motion to Seal, (ECF No. 206), and Columbia’s
Motion to Seal, (ECF No. 214).

No later than July 16, 2019, Columbia shall serve on Symantec an updated claim chart, to
be comprised of the original information as defined in paragraph 3 of the Court’s March 17,
2014 Order while eliminating only the now-excluded claims. (See ECF No. 56.) By that same
date, Symantec shall serve on Columbia an updated list of the prior art on which it relies, to be

comprised of that prior art originally asserted under paragraph 5 of the Court’s March 17, 2014

Order while eliminating only the now-excluded prior art. (See id.)
Case 3:13-cv-00808-MHL Document 256 Filed 07/02/19 Page 2 of 2 PagelD# 6436

No later than July 30, 2019, Symantec shall serve on Columbia a similarly updated claim
chart as defined in paragraph 4 of the Court’s March 17, 2014 Order. (See id.) This updated
claim chart shall include the original information exchanged minus the now-excluded
information, Also, no later than July 30, 2019, Columbia shall serve on Symantec a similarly
updated prior art statement as defined in paragraph 6 of the Court’s March 17, 2014. (See id.)
This updated prior art statement shall include the information originally exchanged minus
responses to the now-excluded prior art. (See id.)

Finally, no later than July 31, 2019, the Parties shall file a joint statement with the Court
confirming their compliance with the specified deadlines.

It is SO ORDERED.

 

Date: 7/2/2014
Richmond, Virginia
